Citation Nr: 0528441	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-21 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an effective date earlier than December 29, 
2000 for the assignment of a 10 rating for chronic 
costochondritis of the left anterior chest wall.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from Jauary 1945 until 
August 1946.

The record reflects that a September 1949 Department of 
Veterans Affairs (VA) rating decision denied service 
connection for mastitis.  After timely notice of that 
decision, the appellant did not appeal.  A September 1955 
rating decision granted service connection for left breast 
mastitis and assigned a noncompensable evaluation, effective 
August 24, 1955.  An October 1987 Board of Veterans' Appeals 
(Board) decision affirmed a noncompensable evaluation for 
left breast mastitis.  A March 1992 rating decision denied 
service connection for costochondritis.  The veteran did not 
appeal that determination.  

A June 2001 VA rating decision reclassified the service-
connected mastitis as chronic costochondritis of the left 
anterior chest, and made it effective from August 24, 1955 
with a noncompensable evaluation.  A 10 percent evaluation 
for costochrondritis was assigned effective from December 29, 
2000.

The current matter comes before the Board on appeal from an 
April 2002 rating decision of the VA Regional Office (RO) in 
Togus, Maine, that determined that no revision was warranted 
in the June 2001 rating decision assigning December 29, 2000 
as the effective date for a 10 percent evaluation for 
costochondritis.  

It should be noted that although a December 2002 statement of 
the case phrased the issue on appeal as whether the June 6, 
2001 rating decision was clearly and unmistakably erroneous 
in the assignment of the effective date for service 
connection for residuals of a left breast injury, this 
characterization is not accurate.  While the June 6, 2001 
rating decision appears to have discussed the issue of clear 
and unmistakable error in the effective date of service 
connection for costochondritis, this was an entirely separate 
issue from which the veteran was not provided notification of 
a decision, and had not filed an appeal therefrom.  

Nevertheless, the record reflects that although service 
connection for costochondritis has been established from 
August 24, 1955, in correspondence dated and received in 
March 2002, the veteran clearly appears to be claiming clear 
and unmistakable error in the effective date of service 
connection for costochrondritis dating back to 1949.  As 
noted previously, however, this is a separate matter that is 
not properly before the Board for appellate review at this 
time.  It is therefore referred to the RO for appropriate 
consideration.

The veteran was afforded a videoconference hearing in June 
2003 before the undersigned Acting Board member.  The 
transcript is of record.

The case was remanded for further development in December 
2003.


FINDINGS OF FACT

1.  Service connection for mastitis of the left breast was 
granted by rating action dated in September 1955, and 
evaluated as zero percent disabling from August 24, 1955. 

2.  Service connection for costochondritis was denied by 
rating action dated in March 1992; the veteran did not appeal 
and this determination became final.  

3.  In a June 2001 rating decision, the RO reclassified the 
service-connected mastitis as chronic costochondritis of the 
left anterior chest, effective from August 24, 1955, with a 
noncompensable evaluation.  

4.  The June 2001 decision that reclassified the service-
connected mastitis as chronic costochondritis of the left 
anterior chest effectively reversed the March 1992 rating 
decision; this was tantamount to a finding of clear and 
unmistakable error in the March 1992 decision.  

5.  The June 2001 rating determination assigned a 10 percent 
evaluation for service-connected chronic costochondritis of 
the left anterior chest wall, effective from December 29, 
2000.  

6.  A claim for increased left chest wall disability was 
received on July 24, 1986.

7.  Chest wall disability in July 1986 was commensurate with 
moderate injury to Muscle Group XXI. 


CONCLUSION OF LAW

The criteria for an effective date of July 24, 1986, but no 
earlier, for the assignment of a 10 percent rating for 
chronic costochondritis of the left anterior chest wall are 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an earlier 
effective date for a 10 percent disability rating for 
costochondritis of the left anterior chest wall.  He 
presented testimony upon personal hearing on appeal in June 
2003 that he should have at least received a 10 percent 
rating for such disability dating back to a claim for an 
increased rating filed in July 1986.  

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated during the pendency of this 
appeal, and has imposed new duties on VA to provide notice 
and assistance to claimants in order to help them 
substantiate their claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2004).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2004).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefit sought, and informed of the ways in which the current 
evidence has failed to substantiate the claim.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  

In letters to the veteran dated in January 2001 and February 
2004, the RO informed the appellant of what the evidence had 
to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Court subsequently reiterated 
this holding, and held that delayed notice would not 
generally be prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004).

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim.  He has had the benefit of a personal 
hearing and the case was remanded for further development in 
December 2003.  The veteran has not indicated that there are 
any pertinent clinical records to be retrieved, and has not 
provided any additional information himself.  Under these 
circumstances, the Board finds that further assistance would 
have no reasonable possibility of substantiating the claim.  
See 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
The claim is ready to be considered on the merits.

Pertinent Law and Regulations

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110 (a) and (b) (2) 
(West 2002 & Supp. 2004), and 38 C.F.R. § 3.400 (o) (2005).  
The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 (o) 
(1).  An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110 (b) (2) (West 
1991). See 38 C.F.R. § 3.400 (o) (2).  The term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level. See Hazan v. Gober, 10 
Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 38 C.F.R. §§ 3.1(p); 
3.155 (2005).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows: (a) any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such informal 
claim must identify the benefit sought. Id.

Further, under 38 C.F.R. § 3.157 (b) (1) (2005), an informal 
claim may consist of a VA report of examination or 
hospitalization.  Under this regulatory provision, the date 
of the VA outpatient examination or hospital admission will 
be accepted as the date of receipt of a claim if such a 
report relates to examination or treatment of a disability 
for which service connection has previously been established. 
Id.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. 
§ 3.1(r) (2005).

Factual Background

Service connection for mastitis of the left breast was 
granted by rating action dated in September 1955 and a 
noncompensable evaluation was assigned, effective from August 
24, 1955.  

A claim for an increase in the service-connected left chest 
disorder was received on June 24, 1986.  The veteran was 
afforded a VA rating examination in September 1986 and 
reported that since leaving service, he had had constant pain 
in the left chest.  He related that objects carried in the 
pocket over the left chest caused pain that was severe at 
times.  It was reported that he was self employed and could 
not work sometimes due to pain in the left breast. 

Upon physical examination, it was reported that there was no 
pain in the breast tissue whatsoever.  The examiner stated 
that tenderness was elicited on the costal cartilage at 
three, four and that five was the worst.  Following 
examination, the physician opined that the diagnosis of left 
breast mastitis was erroneous, and that the veteran had 
actually had a fracture of the costal cartilages of the left 
anterior chest wall in service.  It was found that he 
currently had chronic traumatic chondritis and mild 
disability secondary to pain and tenderness.  

A Board decision dated in October 1987 denied an evaluation 
in excess of zero percent for mastitis on the basis that it 
was currently asymptomatic.  It was noted, however, that left 
chest wall discomfort had been attributed to another cause.  

A claim was received from the veteran in February 1992 in 
which he sought to reopen his claim for mastitis.  He related 
that he had been treated by numerous doctors who had told him 
his chest symptoms were caused by left anterior chest wall 
chronic traumatic chondritis.  

Private clinical records dated in January 1987 were received 
showing that the veteran was seen with complaints that 
included pain and discomfort in the left chest area that 
affected his employment as well as routine activities.

By rating action dated in March 1992, the RO denied service 
connection for costochrondritis.  The veteran was notified of 
this determination by letter dated in March 1992 but did not 
appeal.  

Received in December 2000 was a medical report from M. E. 
Bolduc, M.D., FACS, recounting a history of injury to the 
left breast in service and a history of symptoms that had 
troubled the veteran for years.  The physician stated that 
despite the fact that mastitis had been diagnosed, it was not 
believed that the veteran had that condition.  The physician 
added that "I am not sure what his pain is due to, but it is 
certainly secondary to his initial injury."

In a clinical report dated in January 2001, D. M. Pierce, 
D.O., reiterated a history of left breast injury in service, 
and indicated that the veteran had been bothered by residual 
symptoms for many years.  It was noted that it seemed clear 
that the discomfort that the appellant had was due to the 
injury he received at that time.

The veteran was afforded an examination of the left breast in 
April 2001.  He stated that he had had problems 
intermittently with the left chest since injury in service, 
and described this as soreness and aching in the left upper 
chest, usually precipitated by activities using his 
nondominant left arm above the horizontal, or upon repetitive 
use of the left shoulder, or by anything producing pressure 
directly on the left chest.  Following physical examination, 
a diagnosis was rendered of chronic costochondritis, left 
anterior chest, left chest wall; no diagnosis of mastitis at 
this time.  The examiner opined that it was as likely as not 
that the veteran's original injury was to his chest wall and 
not to the breast as described in service medical records.  

As noted previously, the RO recharacterized the service-
connected mastitis to chronic costochondritis of the left 
anterior chest wall in June 2001, and assigned a 
noncompensable rating, effective from August 24, 1955.  

Legal Analysis

Previous determinations of the RO are final and binding, 
including decisions of service connection, degree of 
disability and other issues, and will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. See 38 C.F.R. § 3.105(a) (2005).

In the instant case, the RO denied service connection for 
costochondritis in March 1992.  This determination became 
final as the veteran did not file a timely appeal within the 
one-year period following notification of that decision.  See 
38 C.F.R. § 20.1103 (1992).

The Board finds, however, that when the RO subsequently 
reclassified the service-connected mastitis to 
costochondritis in June 2001, it granted service connection 
for costochondritis dating back to 1955, thereby reversing 
the March 1992 final determination.  The reversal of the 
prior RO decision was thus tantamount to a finding of clear 
and unmistakable error in the March 1992 decision, and 
allowed for the veteran's July 1986 claim for an increased 
rating to be adjudicated on a different basis.  

The evidence in this instance does not demonstrate that prior 
to July 24, 1986, the veteran submitted any claim, either 
formal or informal, for an increased rating for left chest 
wall disability.  Because a claim for an increased rating for 
service-connected disability was not received until July 24, 
1986, and the relevant increase in left chest wall 
symptomatology was not demonstrated until September 1986, 
entitlement to an effective date prior to July 24, 1986, for 
the grant of a 10 percent rating for costochondritis is 
precluded as a matter of law.  See Shields v. Brown, 8 Vet. 
App. 346, 349 (1995).

In order to evaluate the veteran's claim under the objective 
standard, the Board evaluates service-connected disabilities 
under the VA's Schedule for Rating Disabilities (VA Rating 
Schedule) 38 C.F.R. Part 4 (2005).  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by a schedule for rating disabilities. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.321(a) (2005).

Inasmuch as the VA Schedule for Rating Disabilities does not 
provide for a specific diagnostic code for rating 
costochondritis, it is currently evaluated by analogy for 
muscle disorders under 38 C.F.R. § 4.73, Diagnostic Code 5321 
(Muscle Group XXI) (2005).  As of date of the claim received 
in July 1986, Diagnostic Code 5321 provided that a 
noncompensable evaluation was warranted for slight injury to 
Muscle Group XXI (muscles of respiration).  A 10 percent 
evaluation required moderate injury.  A 20 percent evaluation 
was warranted for moderately severe or severe injury.  Id.  

VA examination findings in September 1986 indicate that the 
veteran complained of persistent left chest pain that varied 
in degree of intensity.  He reported that such symptoms 
affected his ability to carry objects in his left breast 
pocket and restricted other activities that utilized left 
chest wall muscle function.  Tenderness was elicited at the 
site of the injury.  Subsequent private clinical reports 
reflect continuing complaints of left chest wall pain 
hampering the appellant's work and routine daily activities.  
The Board finds that such symptoms in the aggregate more 
nearly comport with moderate injury to Muscle Group XXI 
warranting a 10 percent disability rating.  The benefit of 
any doubt is thus resolved in favor of the veteran by finding 
that the criteria for an effective date for a 10 percent 
disability evaluation for costochondritis date back to the 
claim received on July 24, 1986.


ORDER

An effective date of July 24, 1986 for the assignment of a 10 
percent rating for chronic costochondritis of the left 
anterior chest wall is granted, subject to controlling 
regulations governing the payment of monetary awards.



	                        
____________________________________________
	R. P. HARRIS
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


